DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: this application has been assigned to a different examiner.

Election/Restrictions
Applicant’s election of species in the reply filed on January 3, 2022 is acknowledged, but in light of the transfer of the application to a different examiner this requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites several physical properties of the claimed nanoparticle system which can be controlled by the ratio of DNA and RNA in the nanoparticles. However one 
Claim 19 contains the trademark/trade name LIPOFECTAMINE. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a transfection agent and, accordingly, the identification/description is indefinite.
Claim 19 is additionally indefinite because it is unclear how a nanoparticle is “attached” to a transfection agent. For the purposes of search and applying art, this claim is considered as if the nanoparticle and the transfection agent are present in a formulation.
Claim 20 is indefinite due to its dependence from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halman et al. (Nucleic Acids Research 2017, cited on IDS).
Halman et al. disclose (see page 2211 and figure 1) nucleic acid cubes and their reverse complements whose interaction leads to conformational changes and to the swift formation of multiple duplexes or fibers that can further activate transcription, Förster resonance energy transfer (FRET), aptamers, and specific gene silencing.
The cubes do not require any single stranded toeholds to initiate the interactions.
The immunostimulatory activity, thermodynamic stability, resistance to nuclease degradation, re-association rate and cost of production for complementary nanoparticles vary tremendously depending on their composition (e.g. DNA versus RNA). Figure 1G discloses the nanoparticles can be delivered using LipofectamineTM 2000. At page 2213 Halman et al. disclose that nanocubes delivered to cells induce immune related cytokines and chemokines.
At pages 2214-2216 and in figures 3 & 4 Halman et al. disclose nanocubes comprising different functionalities such as split aptamers and individual strands of siRNAs that are activated after re-association. Figure 4 illustrates that the individual .

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635